Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best Friend
					Washington 17 July 1826
				
				I did not write you yesterday because I was so much fatigued I was obliged to lie down as soon as I returned from the Capitol—The services were tolerable in the manner peculiar to both the Gentlemen who officiated, and were a happy specimen of the tame and the bombastic—Mr. Port’s prayer was handsomely made for you; and I think the Doctor had a leaning to the Sage of Quincy, which appeared perceptible to every one—It could not be called a Sermon, it was not what is termed a eulogy; it was a discourse full of incidents gathered from history, both ancient and modern, with a slight sketch of ours in which a brief account of the two principal characters were was introduced in a short and concise biography—The Dr was much affected himself, and the audience more attentive, the silence more profound, than I ever remember to  have witnessed—Every polite attention was shown to me and mine, that could conduce to our comfort, and I felt really grateful to the Managers for the appropriate manner in which every thing was conducted—It appears to be doubtful whether Mr. Wirt will make the oration or not; I see many flattering puffs in the papers calculated to rouse his vanity, and the good politicians seem to be well acquainted with his weak point—Mr Rush is elected by the Columbian Institute to make the Oration and much is expected of him—I hope you will give your subscription to Mrs. Randolph—after the melancholy incident related in the papers it were pity to deprive her of a voluntary gift if she can accept it in such a form—I confess there is some thing very degrading in the idea to me; but my ideas seldom accord with those of any one, and I must be naturally wrongheaded or experience would make me wiser—Mr Jefferson left his Daughter to his Country!! It is only from Congress as the representatives of the Nation that a provision could be suitable—Poor Mrs. Perry—Your wise and intriguing politicians might work upon the popular feeling now excited to get instructions from their constituents in favour of some measure for the relief of Mr Jefferson’s family, which would be honourable to them, and creditable to a great and prosperous Nation—It is still charity but it is charity divested of humiliation—Mr Rush called on me this morning—He expressed his regrets and those of Messrs. Barbour and Southard at not knowing that I proposed to go to the Capitol as they would have accompanied me.I thought it prudent to be very quiet and only to be accompanied by the immediate family all of whom attended excepting my Brother who was too ill to venture into such a crowd—Mr. Little gave a fine Sermon last night which have produced great effect had he not laboured too much to prove that both the Gentlemen had been devoted Unitarians and had made great endeavours to maintain that Church—How singular it is that in the most laudable efforts of human nature some indiscretions will arise to destroy the effect which they so ardently desire to produce.Affectionately Yours
				
					L. C. Adams.
				
				
					I received a letter from Harriet Welsh mentioning your arrival in Boston and departure for Quincy where I fear you underwent a distressing Scene—
				
			